          Case 1:16-cr-00371-RA Document 732 Filed 03/08/19 Page 1 of 4
                                                    CSDC-SDNY
                                                    DOCl.Jl\lENT
                                                    ELECTRO~ICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC #: _ ______,,:--1----,---
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------                    X              D \ Tl·: F~LEO :-..c..,1--++-_._--

  UNITED STATES OF AMERICA                                 PRELIMINARY ORDER OF
                                                           FORFEITURE/MONEY JUDGMENT
                 -v.-
                                                            S3 16 Cr. 371 (RA)
  JOHN GALANIS,

                 Defendant.

  -------------------------------                   X

               WHEREAS, on March 26, 2018, JOHN GALANIS (the "Defendant"), was charged

in a four-count Indictment, S3 16 Cr. 371 (RA) (the "Indictment"), with conspiracy to commit

securities fraud, in violation of Title 18, United States Code, Section 3 71 (Count One) and

securities fraud, in violation of Title 15, United States Code, Sections 78j(b) and 78ff (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment seeking forfeiture to the United States, pursuant to 18 U.S.C. Section

981(a)(l)(C) and 28 U.S.C. section 2461(c), which authorize the forfeiture of any and all property,

real and personal, which constitutes or is derived from proceeds traceable to the commission of

the offenses charged in Counts One and Two of the Indictment;

               WHEREAS, on or about June 28, 2018, the Defendant was found guilty of Counts

One and Two of the Indictment after a jury trial;

               WHEREAS, the Government asserts that $2,585,000 in United States currency

represents the amount of property traceable to the commission of the offenses charged in Counts

One and Two of the Indictment that the defendant personally obtained;

               WHEREAS, the Government seeks a money judgment in the amount of $2,585,000

in United States currency representing the amount of proceeds traceable to the commission of the
             Case 1:16-cr-00371-RA Document 732 Filed 03/08/19 Page 2 of 4



offenses charged in Counts One and Two of the Indictment that the defendant personally obtained;

and

                 WHEREAS, the Court finds that, as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offenses charged in Counts One and Two of the Indictment

that the defendant personally obtained cannot be located upon the exercise of due diligence;

                NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

DECREED THAT:

                 1.    As a result of the offenses charged in Count One and Two of the Indictment,

to which the Defendant was found guilty, a money judgment in the amount of $2,585,000 in United

States currency (the "Money Judgment"), representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Indictment that the defendant

personally obtained, shall be entered against the Defendant.

                2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure,

upon entry of this Preliminary Order of Forfeiture/Money Judgment, this Preliminary Order of

Forfeiture/Money Judgment is final as to the Defendant, JOHN GALANIS, and shall be deemed

part of the sentence of the Defendant, and shall be included in the judgment of conviction

therewith.

                3.     All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the "United States

Marshals Service," and delivered by mail to the United States Attorney's Office, Southern District

of New York, Attn: Money Laundering and Asset Forfeiture Unit, One St. Andrew's Plaza, New

York, New York 10007, and shall indicate the Defendant's name and case number.




                                                2
                Case 1:16-cr-00371-RA Document 732 Filed 03/08/19 Page 3 of 4


'                  4.       The United States Marshals Service is authorized to deposit the payments

    on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

    to such forfeited property.

                   5.      The Court shall retain jurisdiction to enforce this Preliminary Order of

    Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

    Rules of Criminal Procedure.

                   6.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

    forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

    Judgment.

                   7.      Pursuant to Rule 32.2(b )(3) of the Federal Rules of Criminal Procedure,

    upon entry of this Preliminary Order of Forfeiture as to Money Judgment, the United States

    Attorney's Office is authorized to conduct any discovery needed to identify, locate or dispose of

    forfeitable property, including depositions, interrogatories, requests for production of documents

    and the issuance of subpoenas.




                                                    3
         Case 1:16-cr-00371-RA Document 732 Filed 03/08/19 Page 4 of 4



              8.         The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

Wilson, Chief of the Money Laundering and Asset Forfeiture Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.



Dated: New York, New York
       March <Y , 2019


                                                      tlL
             -----::;-




                                                   HONORABLE RONNIE ABRAMS
                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF NEW YORK




                                               4
